UNITED STATES COURT OF APPEALS
                    FOR THE SEVENTH CIRCUIT
                       Chicago, Illinois 60604

                              January 11, 2006


               Hon. JOEL M. FLAUM, Chief Judge

               Hon. WILLIAM J. BAUER, Circuit Judge

               Hon. RICHARD A. POSNER, Circuit Judge


UNITED STATES OF AMERICA,                           ]
                                                    ] Appeal from the United
                      Plaintiff-Appellant,          ] States District Court for
                       Cross-Appellee,              ] the Northern District of
                                                    ] Illinois, Eastern Division.
Nos. 03-2068 & 04-1377         v.                   ]
                                                    ] No. 98 CR 946
IVAN EBERHART,                                      ]
                                                    ] James B. Zagel,
                      Defendant-Appellee.           ] Judge.
                       Cross-Appellant.             ]


                                    ORDER

The opinion issued in the above-entitled case on January 10, 2006, is hereby
amended as follows:


       In the caption, the argued date of October 1, 2004 should be
       changed to read:


                  SUBMITTED DECEMBER 27, 2005